Case: 21-2163   Document: 33     Page: 1   Filed: 08/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JONATHAN R. HIRSCH,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-2163
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00236-RAH, Judge Richard A. Hertling.
                  ______________________

                 Decided: August 9, 2022
                 ______________________

    THOMAS ANDREW COULTER, Norton Rose Fulbright US
 LLP, Washington, DC, argued for plaintiff-appellant.

     RICHARD PAUL SCHROEDER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY, DOUGLAS K. MICKLE; NICHOLAS MORJAL, Liti-
 gation Division, United States Army Legal Services
 Agency, Fort Belvoir, VA.
                  ______________________
Case: 21-2163     Document: 33    Page: 2   Filed: 08/09/2022




 2                                              HIRSCH   v. US




     Before MOORE, Chief Judge, LOURIE and STARK, Circuit
                           Judges.
 LOURIE, Circuit Judge.
     Lieutenant Colonel (“LTC”) Jonathan R. Hirsch began
 serving in the United States Army in 1988. While serving
 in the Army, LTC Hirsch attended law school. In 2016, the
 Army removed LTC Hirsch from active status. According
 to the Army, he had served for 28 years, the maximum al-
 lowed for lieutenant colonels under 10 U.S.C. § 14507(a)
 (absent certain exceptions not applicable here). Because
 LTC Hirsch disagreed with the Army’s calculation of 28
 years, he filed a complaint in the United States Court of
 Federal Claims (“the Claims Court”). In his complaint, he
 argued that the Army should have excluded the service
 that he performed concurrently with law school. In support
 of his argument, LTC Hirsch pointed to 10 U.S.C. § 14706,
 which provides that certain periods of service are excluded
 from the Army’s 28-year calculation. The Claims Court de-
 nied LTC Hirsch’s claim based on its construction of
 § 14706. Hirsch v. United States, No. 19-236C, 153 Fed. Cl.
 345 (2021) (“Decision”). Because the Claims Court erred in
 construing § 14706, we reverse its decision and remand for
 further proceedings consistent with this opinion.
                        BACKGROUND
     This appeal concerns the Army’s removal of
 LTC Hirsch from active status. We begin with a brief over-
 view of the statutory framework governing his removal.
                              I
    Under 10 U.S.C. § 14507(a), an Army reserve officer
 who holds the grade of lieutenant colonel and is not recom-
 mended for promotion, “shall . . . be removed from [the
Case: 21-2163     Document: 33     Page: 3    Filed: 08/09/2022




 HIRSCH   v. US                                               3



 reserve active-status list]” after “complet[ing] 28 years of
 commissioned service.” 1
     When calculating an officer’s removal date, however,
 the Army need not include every year of service. 2 For ex-
 ample, 10 U.S.C. § 14706(a)(3) provides a general rule ex-
 cluding the service that an officer performed while
 attending an advanced education program (provided that
 the officer satisfies other relevant requirements, discussed
 further below). It reads as follows:
    [A] Reserve officer’s years of service include all ser-
    vice of the officer as a commissioned officer . . .
    other than the following: . . . Service after appoint-
    ment as a commissioned officer of a reserve compo-
    nent while in a program of advanced education to
    obtain the first professional degree required for ap-
    pointment, designation, or assignment to a profes-
    sional specialty, but only if that service occurs
    before the officer commences initial service on active
    duty or initial service in the Ready Reserve in the
    specialty that results from such a degree.
 § 14706(a)(3) (emphases added).
     A separate subsection of the statute limits the scope of
 the exclusion in § 14706(a)(3). Specifically, 10 U.S.C.
 § 14706(b) provides that:
    The exclusion under subsection (a)(3) does not ap-
    ply to service performed by an officer who previously
    served on active duty or participated as a member
    of the Ready Reserve in other than a student status




    1     The statute also encompasses certain reserve offic-
 ers in the Navy, Air Force, and Marine Corps.
     2    The parties also refer to “mandatory removal” as
 “mandatory retirement.”
Case: 21-2163    Document: 33      Page: 4    Filed: 08/09/2022




 4                                               HIRSCH   v. US



     for the period of service preceding the member’s ser-
     vice in a student status.
 § 14706(b) (emphases added). With this background in
 mind, we now turn to LTC Hirsch’s Army service.
                              II
     From August 1984 to May 1988, LTC Hirsch was en-
 rolled in the Reserve Officers’ Training Corps (“ROTC”) at
 Georgetown University. Decision, 153 Fed. Cl. at 348. On
 May 27, 1988, he was commissioned as an officer in the
 United States Army Reserve. Id. From May 1988 to Sep-
 tember 1992, he served as a Transportation Officer in var-
 ious military statuses, including the Individual Ready
 Reserve and active duty. Id.
     From September 1992 to May 1995, LTC Hirsch at-
 tended law school at the Louisiana State University Paul
 M. Hebert Law Center. Id. He did not attend law school
 under orders from the military. Id. Importantly, while at-
 tending law school, LTC Hirsch continued to serve as a re-
 serve officer. Id. From September 1995 to May 2016, LTC
 Hirsch served in the Judge Advocate General’s (“JAG”)
 Corps. Id.
     On June 1, 2016, 28 years after the Army commis-
 sioned LTC Hirsch as an officer, it removed him from active
 status. Id. at 347. When calculating his removal date, the
 Army included the (approximately) three years that he
 served as a reserve officer during law school from 1992 to
 1995. Id. at 348. LTC Hirsch disagreed with the Army’s
 calculation and petitioned the Army Board for Correction
 of Military Records (“the Board”). Id. According to
 LTC Hirsch, the Army should have excluded those years of
 service pursuant to § 14706(a)(3). J.A. 140. In particular,
 he pointed to § 14706(a)(3)’s language that an officer’s ser-
 vice “while in a program of advanced education” is ex-
 cluded. Accordingly, LTC Hirsch requested that the Army
Case: 21-2163      Document: 33      Page: 5     Filed: 08/09/2022




 HIRSCH   v. US                                                  5



 adjust his mandatory removal date from June 1, 2016 to
 June 1, 2019. Decision, 153 Fed. Cl. at 348.
     The Board denied LTC Hirsch’s petition in view of its
 construction of § 14706(a)(3). 3 Id. The Board acknowl-
 edged § 14706(a)(3)’s language that an officer is entitled to
 exclude “service . . . while in a program of advanced educa-
 tion.” J.A. 144, 146–47. It explained, however, that
 LTC Hirsch failed to address the sentence’s final clause:
 “but only if that service occurs before . . . initial service. . .
 in the specialty that results from such a degree.” Id. In
 the Board’s view, that clause requires an officer’s “initial
 service” to be in a specialty that results from the advanced
 degree. Id. (emphasis added). Accordingly, because LTC
 Hirsch’s initial service was in the Transportation Corps,
 which was not a specialty that resulted from his law de-
 gree, the Board denied his claim. Id.; J.A. 149. The Board
 also addressed § 14706(b), interpreting it to mean that the
 exclusion 4 does not apply to an officer’s service preceding
 enrollment in advanced education. J.A. 146.
     Following the Board’s denial, LTC Hirsch filed a com-
 plaint in the Claims Court. In his complaint, he again ar-
 gued that he was entitled to the exclusion in § 14706(a)(3).
 Decision, 153 Fed. Cl. at 350. Both LTC Hirsch and the
 government filed motions for judgment on the administra-
 tive record. Id. at 349.
     The Claims Court granted judgment in favor of the gov-
 ernment. Id. at 357. The court first observed that
 § 14706(a)(3) provides a general rule excluding the service



     3   The    Claims    Court   previously    remanded
 LTC Hirsch’s appeal to the Board twice regarding matters
 not relevant to this appeal. Decision, 153 Fed. Cl. at
 348–49.
     4   “The exclusion” refers to the exclusion in
 § 14706(a)(3).
Case: 21-2163     Document: 33     Page: 6    Filed: 08/09/2022




 6                                                HIRSCH   v. US



 that an officer performed while enrolled in advanced edu-
 cation. Id. at 350. It further acknowledged that both par-
 ties offered differing interpretations of § 14706(a)(3)’s
 scope. Id. The court, however, declined to construe
 § 14706(a)(3); in its view, a separate subsection of the stat-
 ute barred LTC Hirsch’s service from being excluded—
 § 14706(b). Id. at 352.
     In particular, the Claims Court focused on § 14706(b)’s
 language that “the exclusion under [§ 14706(a)(3)] does not
 apply to service performed by an officer who previously
 served [on active duty or in the Ready Reserve] . . . for the
 period of service preceding the member’s service in a stu-
 dent status.” § 14706(b); Decision, 153 Fed. Cl. at 354–55.
 In the court’s view, § 14706(b) provides that the exclusion
 does not apply to an officer who served (on active duty or
 in the Ready Reserve in other than a student status) before
 enrolling in advanced education. Decision, 153 Fed. Cl. at
 353–54. The court specifically observed that:
     Subsection (b) contains no punctuation indicating
     a break. It first provides that the provision limits
     the exclusion found in subsection (a)(3): “The exclu-
     sion under subsection (a)(3) does not apply to ser-
     vice performed by an officer . . . .” 10 U.S.C. §
     14706(b). What follows is a single restrictive rela-
     tive clause modifying the noun “officer” and defin-
     ing which officers cannot exclude their service
     under subsection (a)(3): those “who previously
     served on active duty or participated as a member
     of the Ready Reserve in other than a student status
     for the period of service preceding the member’s
     service in a student status.”
 Id. at 354.
     Because LTC Hirsch served as a Transportation Officer
 before attending law school, the court determined that he
 was not entitled to have his service during law school
Case: 21-2163     Document: 33     Page: 7    Filed: 08/09/2022




 HIRSCH   v. US                                              7



 excluded. Id. at 357. 5 Accordingly, it concluded that the
 Army correctly calculated LTC Hirsch’s mandatory re-
 moval date and granted the government’s motion for judg-
 ment on the administrative record. Id. LTC Hirsch moved
 for reconsideration. The court denied his motion. Hirsch
 v. United States, 154 Fed. Cl. 24 (2021). LTC Hirsch ap-
 pealed to this court. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(3).
                         DISCUSSION
     This court reviews a decision of the Claims Court
 “granting or denying a motion for judgment on the admin-
 istrative record de novo, applying the same standard of re-
 view as the [Claims Court].” Prestonback v. United States,
 965 F.3d 1363, 1368 (Fed. Cir. 2020) (citing Palantir USG,
 Inc. v. United States, 904 F.3d 980, 989 (Fed. Cir. 2018)).
 “Accordingly, we will not disturb the decision of the Board
 unless it is arbitrary, capricious, contrary to law, or unsup-
 ported by substantial evidence.” Id. (citing Chambers v.
 United States, 417 F.3d 1218, 1227 (Fed. Cir. 2005)).
      We review the Claims Court’s interpretation of a stat-
 ute de novo. Flowers v. Sec’y of Dep’t of Health & Human
 Servs., 49 F.3d 1558, 1559–60 (Fed. Cir. 1995) (citing Matos
 v. Sec’y of Dep’t of Health & Human Servs., 35 F.3d 1549,
 1552 (Fed. Cir. 1994)). “[A]ll statutory construction cases .
 . . begin with the language of the statute.” Momenta
 Pharms., Inc. v. Amphastar Pharms., Inc., 686 F.3d 1348,
 1353–54 (Fed. Cir. 2012) (quoting Barnhart v. Sigmon Coal
 Co., 534 U.S. 438, 450 (2002) (alterations in original)). We
 first “determine whether the language at issue has a plain
 and unambiguous meaning with regard to the particular
 dispute in the case.” Id. (quoting Robinson v. Shell Oil Co.,



     5    The Claims Court recognized that its interpreta-
 tion of § 14706(b) differed from the Board’s interpretation.
 Decision, 153 Fed. Cl. at 353.
Case: 21-2163     Document: 33      Page: 8    Filed: 08/09/2022




 8                                                 HIRSCH   v. US



 519 U.S. 337, 340 (1997)). “Whether the text of a statute is
 plain or ambiguous ‘is determined by reference to the lan-
 guage itself, the specific context in which the language is
 used, and the broader context of the statute as a whole.’”
 Id. at 1354 (quoting Robinson, 519 U.S. at 341). Our “in-
 quiry ceases ‘if the statutory language is unambiguous and
 the statutory scheme is coherent and consistent.’” Barn-
 hart, 534 U.S. at 450 (quoting Robinson, 519 U.S. at 340).
     The parties’ dispute centers on the construction of
 § 14706(a)(3) and (b). To prevail, LTC Hirsch must estab-
 lish that he is entitled to the exclusion in § 14706(a)(3) and
 not barred from that exclusion by § 14706(b). Accordingly,
 we address each subsection in turn.
                               I
     As in any case involving statutory interpretation, we
 begin with the language of the statute itself. See Consumer
 Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102,
 108 (1980). Under § 14706(a)(3), for an officer’s service to
 qualify for the exclusion, it must have occurred: (1) “after
 [the officer’s] appointment as a commissioned officer of a
 reserve component,” (2) “while [the officer was] in a pro-
 gram of advanced education to obtain the first professional
 degree required for appointment, designation, or assign-
 ment to a professional specialty,” and (3) “before the officer
 commences initial service on active duty or initial service
 in the Ready Reserve in the specialty that results from
 such a degree.”
     Both parties agree that LTC Hirsch’s service during
 law school from 1992 to 1995 satisfies the first two clauses
 of § 14706(a)(3) because it occurred (1) after he was ap-
 pointed as a commissioned officer and (2) while he was in
 an advanced education program—law school. Accordingly,
 they focus on the subsection’s third clause: “before the of-
 ficer commences initial service . . . in the specialty that re-
 sults from such a degree.” § 14706(a)(3).
Case: 21-2163     Document: 33     Page: 9    Filed: 08/09/2022




 HIRSCH   v. US                                              9



     The government proposes a broad interpretation of the
 third clause. According to the government, to benefit from
 the exclusion in § 14706(a)(3), an officer’s “initial service”
 must be “in the specialty that results from the advanced
 degree.” Appellee’s Br. 36 (emphasis added). Thus, be-
 cause LTC Hirsch initially served in the Transportation
 Corps (not a specialty resulting from his law degree), the
 government argues that he is ineligible for the exclusion.
     LTC Hirsch responds that the government’s construc-
 tion contradicts the plain language of the statute. Specifi-
 cally, he argues that the government reads the word
 “initial service” in isolation, without accounting for the fi-
 nal clause—“in the specialty that results from such a de-
 gree.” Appellant’s Br. 32. Thus, according to LTC Hirsch,
 his “initial service” in the Transportation Corps is irrele-
 vant; that service did not “result[]” from his law degree. Id.
 at 36.
     We agree with LTC Hirsch that the government’s con-
 struction contradicts the statute’s plain language. Here,
 “the language at issue has a plain and unambiguous mean-
 ing with regard to the particular dispute in the case.”
 Barnhart, 534 U.S. at 450 (quoting Robinson, 519 U.S. at
 340). It provides, in relevant part, that to obtain the exclu-
 sion, a specific sequence of events must occur: an officer
 must serve while obtaining a degree from a “program of ad-
 vanced education” and only then “initially serve” in “the
 specialty that results from” that degree. LTC Hirsch satis-
 fied those requirements. He served in the Army while at-
 tending law school and only then initially served in a
 specialty resulting from his law degree, i.e., the JAG Corps.
     The government’s alternative construction is unsup-
 ported by the plain language of the statute. The govern-
 ment places much weight on the word “initial,”
 emphasizing that an officer’s “initial” service must be in
 the “specialty resulting from the advanced degree.” But
 the government reads the word “initial” in isolation,
Case: 21-2163     Document: 33       Page: 10    Filed: 08/09/2022




 10                                                 HIRSCH   v. US



 ignoring the following clause: “in the specialty that results
 from such a degree.” § 14706(a)(3). That clause serves an
 important purpose: it qualifies the type of “initial service”
 that is relevant, namely, service in the specialty resulting
 from the advanced degree. In effect, the government urges
 us to read that clause out of the statute entirely. We de-
 cline to do so. See Hellebrand v. Sec’y of Dep’t of Health &
 Hum. Servs., 999 F.2d 1565, 1571 (Fed. Cir. 1993) (“A stat-
 ute is to be construed in a way which gives meaning and
 effect to all of its parts.” (citing United States v. Nordic Vil-
 lage, Inc., 50 U.S. 30, 35–36 (1992))). Accordingly, for pur-
 poses of our analysis here, it is immaterial that LTC Hirsch
 “initially served” in the Transportation Corps before at-
 tending law school; that service was not in a specialty re-
 sulting from his law degree.
     The government also insists that LTC Hirsch’s con-
 struction “would render the word ‘[initial]’ insignificant, if
 not wholly superfluous.” Appellee’s Br. 36. It argues that
 LTC Hirsch’s construction does not give effect “to every
 clause and word of a statute.” Id. (quoting United States v.
 Menasche, 348 U.S. 528, 538–39 (1955)).
     We disagree with the government’s argument. As is
 clear from the context of § 14706(a)(3) and the surrounding
 language, the word “initial” refers to the officer’s first em-
 ployment in the “specialty that results from” the advanced
 degree. Here, that would mean LTC Hirsch’s initial service
 in the JAG Corps.
     Accordingly, we conclude that LTC Hirsch is eligible for
 the exclusion in § 14706(a)(3). Because the government ar-
 gues that LTC Hirsch is independently barred from the ex-
 clusion under § 14706(b), we address that subsection next.
                                II
      Section 14706(b) provides that:
      The exclusion under subsection (a)(3) does not ap-
      ply to service performed by an officer who previously
Case: 21-2163     Document: 33     Page: 11    Filed: 08/09/2022




 HIRSCH   v. US                                              11



     served on active duty or participated as a member
     of the Ready Reserve in other than a student status
     for the period of service preceding the member’s ser-
     vice in a student status.
 § 14706(b) (emphases added).
      The government reads § 14706(b) to bar a particular
 category of officers from the exclusion, namely, officers who
 previously served (on active duty or in the Ready Reserve)
 before enrolling in advanced education. In support of its
 construction, the government largely repeats the Claims
 Court’s analysis, explaining that § 14706(b) contains a “re-
 strictive relative clause” defining which category of officers
 are ineligible for the exclusion: those “who previously
 served . . . for the period of service preceding the member’s
 service in a student status.” Appellee’s Br. 26 (quoting De-
 cision, 153 Fed. Cl. at 354). Accordingly, because LTC
 Hirsch previously served in the Transportation Corps prior
 to attending law school, the government contends that he
 is ineligible for the exclusion.
     LTC Hirsch responds that the Army misconstrues
 § 14706(b). According to LTC Hirsch, § 14706(b) does not
 bar a particular “category of officers” from invoking the ex-
 clusion. Appellant’s Rep. Br. 18–19. Rather, it bars a par-
 ticular “category of service,” namely, “the period of service
 preceding the member’s service in a student status.”
 § 14706(b). In other words, under LTC Hirsch’s construc-
 tion, the exclusion does not apply to an officer’s service be-
 fore the advanced education program. 6 Here, that would
 mean the period that LTC Hirsch spent as a Transporta-
 tion Officer before law school, from 1988 to 1992.



     6   LTC Hirsch does not dispute that those four years
 should count toward his total years of service. Rather, he
 contends that the years of service during law school should
 be excluded.
Case: 21-2163    Document: 33      Page: 12     Filed: 08/09/2022




 12                                                HIRSCH   v. US



     We agree with LTC Hirsch’s construction of
 § 14706(b). Under the plain and natural reading of the
 statute, § 14706(b) provides that the exclusion does not ap-
 ply to an officer’s service before the advanced education
 program. Specifically, § 14706(b) first provides that the ex-
 clusion does not apply to a specific period of service,
 namely, “service performed by an officer who previously
 served . . . .” It then clarifies which period of service: that
 which “preced[es] the member’s service in a student sta-
 tus.” § 14706(b).
     The government’s construction, on the other hand, is
 inconsistent with the plain language of the statute. Con-
 trary to the government’s argument, § 14706(b) does not
 bar a particular category of officers from invoking the ex-
 clusion. If that were the case, the statute would state that
 the exclusion does not apply to “an officer who previously
 served . . . .” There would be no reason for it to specify that
 the exclusion does not apply to “service performed by an of-
 ficer who previously served . . . .” See id. (emphasis added).
     Similarly, the government’s construction would also
 render the last clause of § 14706(b)—“for the period of ser-
 vice preceding the member’s service in a student status”—
 superfluous. Id. More specifically, if, as the government
 contends, the statute bars an officer who “previously
 served” before enrolling in advanced education, then it
 would have stated so. There would be no need for it to fur-
 ther provide “for the period of service preceding the mem-
 ber’s service in a student status.” Id. Indeed, the Claims
 Court itself acknowledged that, under the government’s
 construction, the final clause “could be deleted without
 changing the meaning because the provision already uses
 the word ‘previously.’” Decision, 153 Fed. Cl. at 355. It
 similarly explained that the government’s construction
 was “not ideal, because it produces repetitive meaning
Case: 21-2163     Document: 33     Page: 13     Filed: 08/09/2022




 HIRSCH   v. US                                              13



 within the provision.” 7 Id. We agree with the court’s ob-
 servations.
      The government makes several additional arguments,
 all unpersuasive. First, the government argues that the
 “legislative history of 10 U.S.C. § 14706 precludes
 LTC Hirsch from the exclusion.” Appellee’s Br. 47–48 (cap-
 italization modified). Specifically, the government points
 to earlier versions of the statute that omitted the final
 clause, “for the period of service preceding the member’s
 service in a student status.” See H.R. 1401 at 39, 106th
 Cong. § 514 (1999); S. 1059 at 135–36, 106th Cong. § 519
 (1999). 8 According to the government, those earlier ver-
 sions conveyed Congress’s intent to preclude officers with
 service prior to their advanced education from the exclu-
 sion.
      We disagree with the government. “Absent a clearly
 expressed legislative intention to the contrary, [the stat-
 ute’s] language must ordinarily be regarded as conclusive.”
 See Consumer Prod. Safety Comm’n, 447 U.S. at 108. Here,
 the government fails to point to a legislative intention con-
 trary to the statute’s plain language. Certainly, earlier
 versions of the statute omitted the final clause, “for the pe-
 riod of service preceding the member’s service in a student
 status.” Importantly, however, Congress did not enact
 those earlier versions. Instead, it enacted a version that
 included the final clause. Accordingly, we must assume
 that Congress added this language with a purpose, namely,
 to clarify which period of service is not subject to the exclu-
 sion. See Taylor v. United States, 495 U.S. 575, 597 (1990)


     7   The court still determined that the government’s
 construction was “the most natural syntactical reading of
 the language.” Decision, 153 Fed. Cl. at 355.
     8   Available at https://www.congress.gov/106/bills/
 hr1401/BILLS-106hr1401ih.pdf and https://www.con-
 gress.gov/106/bills/s1059/BILLS-106s1059pp.pdf.
Case: 21-2163    Document: 33      Page: 14    Filed: 08/09/2022




 14                                               HIRSCH   v. US



 (“We must assume that Congress had a purpose in adding
 the word ‘burglary’ to [the statute].”); GPX Int’l Tire Corp.
 v. United States, 678 F.3d 1308, 1312 (Fed. Cir. 2012) (“[A]
 statute cannot be interpreted in a manner that would ‘ne-
 gate[] its recent revision, and indeed would render it []
 largely meaningless.’”) (quoting Rumsfeld v. Forum for
 Acad. & Institutional Rts., 547 U.S. 47, 57–58 (2006) (al-
 terations in original)). Moreover, the government’s inter-
 pretation under which “the final phrase could be deleted
 without changing the meaning,” Decision, 153 Fed. Cl. at
 355, is inconsistent with the legislative history.
     Second, the government contends that LTC Hirsch’s
 construction is illogical. According to the government, the
 statute already clarifies that the exclusion applies to an of-
 ficer’s service during an advanced education program (as
 long as the officer’s service meets additional requirements).
 Thus, in the government’s view, it would be pointless for
 the statute to further clarify that the exclusion does not
 apply to an officer’s service before the advanced education
 program.
      We disagree with the government. LTC Hirsch’s con-
 struction makes sense in view of “the broader context of the
 statute as a whole.” Momenta Pharms., 686 F.3d at 1354
 (quoting Robinson, 519 U.S. at 341). As explained above,
 § 14706(a)(3) provides that the exclusion applies to an of-
 ficer’s service during an advanced education program (sub-
 ject to additional requirements). However, some subset of
 officers such as LTC Hirsch may have also served prior to
 attending an advanced education program.                 Sec-
 tion 14706(b) makes clear that such prior service is not also
 subject to the exclusion. The government’s argument is
 thus unpersuasive. Accordingly, we construe § 14706(b) to
 provide that the exclusion does not apply to “the period of
 service preceding the member’s service in a student
Case: 21-2163       Document: 33   Page: 15   Filed: 08/09/2022




 HIRSCH   v. US                                           15



 status.” 9 Here that encompasses LTC Hirsch’s service in
 the Transportation Corps.
     In summary, because LTC Hirsch satisfies both the re-
 quirements of § 14706(a)(3) and § 14706(b), he is entitled
 to exclude his service during law school.
                          CONCLUSION
      We have considered the government’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we reverse the Claims Court’s judgment and remand
 for further proceedings consistent with this opinion.
                  REVERSED AND REMANDED
                             COSTS
 Costs to appellant.




     9   Although not dispositive, this construction com-
 ports with the Army’s regulation concerning chaplain can-
 didates. See Army Reg. 165-1, 7-5(a).